                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA


KOLBY DUCKETT,                                              *
DAVID SCHILLING, and                                        *
DAVID HOLLOWAY,                                             *
                                                            *
       Plaintiffs,                                          *
                                                            *
v.                                                          *
                                                            *       Docket No. 1:19-cv-00295
CHIEF BRIAN HICKMAN, individually,                          *
and in his official capacity as the Police                  *
Chief of the City of Collegedale,                           *
                                                            *
TED ROGERS, individually, and in                            *
his official capacity as the City Manager                   *
of the City of Collegedale, and                             *
                                                            *
THE CITY OF COLLEGEDALE, TENNESSEE,                         *       JURY DEMAND
a municipality.                                             *
                                                            *
       Defendants.                                          *


                         PLAINTIFFS’ NOTICE OF DEPOSITION


        To:    Sgt. Jamie Heath
               c/o Keith H. Grant
               Philip Aaron Wells
               ROBINSON, SMITH & WELLS, PLLC
               Republic Centre, Suite 700
               633 Chestnut Street
               Chattanooga, TN 37450

       COMES NOW, the Plaintiffs, Kolby Duckett (Officer Duckett), David Schilling (Officer

Schilling), and David Holloway (Corporal Holloway) by and through their counsel, Davis & Hoss,

P.C. pursuant to Rule 26 of the Federal Rules of Civil Procedure, shall take the deposition of Sgt.




Case 1:19-cv-00295-CHS Document 39 Filed 08/13/20 Page 1 of 3 PageID #: 191
Jamie Heath on September 9, 2020 at 3:30 p.m. EST, at the law office of Robinson, Smith, &

Wells, PLLC, located at 633 Chestnut Street, Suite 700, Chattanooga, TN 37450. The deposition

shall be recorded by stenographic means before a notary public, an official court reporter, or other

person authorized by law to administer an oath and shall continue from day to day until completed.




                                                     Respectfully submitted,

                                                     DAVIS & HOSS, P.C.

                                                     \s\ Janie Parks Varnell
                                                     Janie Parks Varnell, BPR #031256
                                                     Bryan H. Hoss, BPR #021529
                                                     Attorneys for the Plaintiffs
                                                     850 Fort Wood Street
                                                     Chattanooga, TN 37403
                                                     (423) 266-0605
                                                     (423) 266-0687 – Fax
                                                     janie@davis-hoss.com
                                                     bryan@davis-hoss.com




                                                 2

Case 1:19-cv-00295-CHS Document 39 Filed 08/13/20 Page 2 of 3 PageID #: 192
                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
access this filing through the Court’s electronic filing system.

Benjamin K. Lauderback
Brian Bibb
WATSON, ROACH, BATSON, & LAUDERBACK
900 S. Gay Street, Suite 1500
P.O. Box 131
Knoxville, TN 37901
Attorneys for Chief Brian Hickman

Keith H. Grant
Philip Aaron Wells
ROBINSON, SMITH & WELLS, PLLC
Suite 700, Republic Centre
633 Chestnut Street
Chattanooga, TN 37450
Attorneys for City of Collegedale
and City Manager Ted Rogers

Dated this 13th day of August, 2020.


                                                      /s/ Janie Parks Varnell
                                                      JANIE PARKS VARNELL




                                                  3

Case 1:19-cv-00295-CHS Document 39 Filed 08/13/20 Page 3 of 3 PageID #: 193
